IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TOMMY ALLEN GARDNER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2403

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 14, 2016.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Tommy Alan Gardner, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL and BILBREY, JJ., CONCUR.